COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 IN RE: HERITAGE OPERATING, L.P.,                             No. 08-13-00061-CV
                                               '
                            Relator.                    AN ORIGINAL PROCEEDING
                                               '
                                                               IN MANDAMUS
                                               '

                                               '

                                               '



                                          ORDER

       The Court has considered the Parties’ Agreed Motion to Consolidate Original Proceedings,

and concludes the motion should be GRANTED. The above styled and numbered cause shall be

consolidated with cause number 08-13-00064-CV, styled In Re: Catholic Diocese of El Paso (San

Lorenzo Church), for purposes of filing a response and oral argument only.

       IT IS SO ORDERED this 3rd day of April, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.